Title: From George Washington to Lafayette, 28 May 1788
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marquis,
Mount Vernon May 28th 1788

I have lately had the pleasure to receive two letters by which you introduced to my acquaintance M. Du Pont and M. Vanderkemp and (altho’ those gentlemen have not as yet been to visit me[)], you may be persuaded that whensoever I shall have the satisfaction of receiving them, it will be with all that attention to which their merits and your recommendations entitle them.
Notwithstanding you are acquainted with Mr Barlow in person, and with his works by reputation, I thought I would Just write you a line by him, in order to recommend him the more particularly to your civilities. Mr Barlow is considered by those who are good Judges to be a genius of the first magnitude; and to be one of those Bards who hold the keys of the gate by which Patriots, Sages and Heroes are admitted to immortality. Such are your Antient Bards who are both the preist and doorkeepers to the temple of fame. and these, my dear Marquis, are no vulgar functions. Men of real talents in arms have commonly approved themselves patriots of the liberal arts and friends to the poets of their own as well as former times. In some instances by acting reciprocally, heroes have made poets, and poets heroes.

Alexander the great is said to have been enraptured with the Poems of Homer and to have lamented that he had not a rival muse to celebrate his actions. Julias Ceesar is well know[n] to have been a man of a highly cultivated understanding and taste. Augustus was the professed and munificent rewarder of poetical merit—nor did he lose the return of having his atcheivments immortalised in song. The Augustan age is proverbial for intellectual refinement and elegance in composition; in it the harvest of laurels and bays was wonderfully mingled together. The age of your Louis the fourteenth, which produced a multitude of great Poets and great Captains, will never be forgotten: nor will that of Queen Ann in England, for the same cause, ever cease to reflect a lustre upon the Kingdom. Although we are yet in our cradle, as a nation, I think the efforts of the human mind with us are sufficient to refute (by incontestable facts) the doctrines of those who have asserted that every thing degenerates in America. Perhaps we shall be found, at this moment, not inferior to the rest of the world in the performances of our poets and painters; notwithstanding many of the incitements are wanting which operate powerfully among older nations. For it is generally understood, that excellence in those sister arts has been the result of easy circumstances, public encouragements and an advanced stage of society. I observe that the Critics in England, who speak highly of the American poetical geniuses (and their praises may be the more relied upon as they seem to be reluctantly exhorted) are not pleased with the tribute of applause which is paid to your nation. It is a reason why they should be the more caressed by your nation. I hardly know how it is that I am drawn thus far in observations on a subject so foreign from those in which we are mostly engaged, farming and politics, unless because I had little news to tell you.
Sence I had the pleasure of writing to you by the last Packet, the Convention of Maryland has ratified the federal Constitution by a majority of 63 to 11 voices. That makes the seventh State which has adopted it, nex[t] monday the Convention in Virginia will assemble—we have still good hopes of its adoption here: though by no great plurality of votes. South Carolina has probably decided favourably before this time. The plot thickens fast. A few short weeks will detirmine the political fate of America for the present generation and probably produce no

small influence on the happiness of society through a long succession of ages to come. Should every thing proceed with harmony and consent according to our actual wishes and expectations; I will confess to you sincerely, my dear Marquis; it will be so much beyond any thing we had a right to imagine or expect eighteen months ago, that it will demonstrate as visibly the finger of Providence, as any possible event in the course of human affairs can ever designate it. It is impracticable for you or any one who has not been on the spot, to realise the change in men’s minds and the progress towards rectitude in thinking and acting which will then have been made.
Adieu, my dear Marquis, I hope your affairs in France will subside into a prosperous train without coming to any violent crisis. Continue to cherish your affectionate feelings for this country and the same portion of friendship for me, which you are ever sure of holding in the heart of your most sincer[e] Friend &c.

Go. Washington

